     Case 1:20-cv-00294 Document 22 Filed 02/17/21 Page 1 of 3 PageID #: 147



                   IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                               AT BLUEFIELD

SALLY A. BERRY,

       Plaintiff,

v.                                         CIVIL ACTION NO. 1:20-00294

M.E. REHERMAN, Warden,

       Defendant.


                       MEMORANDUM OPINION AND ORDER

          By Standing Order, this action was referred to United

States Magistrate Judge Cheryl A. Eifert for submission of

findings and recommendations regarding disposition pursuant to 28

U.S.C. § 636(b)(1)(B).        Magistrate Judge Eifert submitted to the

court her Findings and Recommendation (“PF&R”) on October 16,

2020, in which she recommended that the district court deny

plaintiff’s emergency petition under 28 U.S.C. § 2241, and remove

this matter from the court’s docket.

          In accordance with the provisions of 28 U.S.C. § 636(b),

the parties were allotted fourteen days, plus three mailing days,

in which to file any objections to Magistrate Judge Eifert’s

Findings and Recommendation.         The failure of any party to file

such objections constitutes a waiver of such party's right to a

de novo review by this court.         Snyder v. Ridenour, 889 F.2d 1363

(4th Cir. 1989).

          Objections were due by October 30, 2020.          Neither party

filed objections within the required time period.             However, on
  Case 1:20-cv-00294 Document 22 Filed 02/17/21 Page 2 of 3 PageID #: 148



January 6, 2021, defendant filed a motion to dismiss arguing that

the petition should be dismissed as moot because plaintiff was

placed on home confinement on October 21, 2020.          See ECF No. 21.

       Having reviewed the Findings and Recommendation filed by

Magistrate Judge Eifert, the court adopts the findings and

recommendations contained therein.       Accordingly, the court hereby

DENIES plaintiff’s emergency petition under 28 U.S.C. § 2241,

GRANTS the motion to dismiss, and directs the Clerk to remove

this case from the court’s active docket.

       Additionally, the court has considered whether to grant a

certificate of appealability.      See 28 U.S.C. § 2253(c).       A

certificate will not be granted unless there is “a substantial

showing of the denial of a constitutional right.”          28 U.S.C. §

2253(c)(2).   The standard is satisfied only upon a showing that

reasonable jurists would find that any assessment of the

constitutional claims by this court is debatable or wrong and

that any dispositive procedural ruling is likewise debatable.

Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v.

McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676,

683-84 (4th Cir. 2001).     The court concludes that the governing

standard is not satisfied in this instance.         Accordingly, the

court DENIES a certificate of appealability.

       The Clerk is directed to forward a copy of this

Memorandum Opinion and Order to plaintiff and counsel of record.


                                    2
Case 1:20-cv-00294 Document 22 Filed 02/17/21 Page 3 of 3 PageID #: 149



     IT IS SO ORDERED this 17th day of February, 2021.

                                   ENTER:



                                  David A. Faber
                                  Senior United States District Judge




                                  3
